Exhibit 10.9

 

TRANSITIONAL MANAGEMENT AND OPERATING AGREEMENT

 

WHEREAS, on the 13th DAY OF MAY 2008, Cargo Connection Logistics Holding, Inc.
and Cargo Connection Logistics Corp. (Cargo) executed a “Strict Foreclosure and
Transfer of Assets” transferring certain assets to Pacer Logistics LLC (Pacer);

WHEREAS, Pacer and Cargo acknowledge that the immediate and effective transfer
of certain of the assets contemplated by said “Strict Foreclosure and Transfer
of Assets”( including without limitation Cargo’s general intangibles, good will
trade names, lease hold interests, licenses, permits and the like) may be
accomplished only with some degree difficulty and delay;

WHEREAS, in accordance with the specific provisions of the aforementioned
“Strict Foreclosure and Transfer of Assets” Cargo has undertaken to execute any
and all necessary documents to effectuate any and all of the transfers as
contemplated therein;

NOW, therefore, in consideration of the premises and the mutual representations
covenants and agreements herein contained and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Cargo hereby appoints and designates Pacer as its manager and special attorney
in fact to continue the operations and contractual engagements of Cargo, with
respect to all actions necessary to protect the foreclosed assets, including
without limitations, its facilities, equipment, lease hold interest, permits and
licenses, and to do so in Cargo’s name, and in Pacer’s sole discretion , just as
though Cargo were to continue such operations and engagements in its own right.

Pacer for its part, during the existence of this agreement shall use all
reasonable efforts to ultimately assume, or in Pacer’s sole discretion, abandon,
the assets made subject hereof as expeditiously as Pacer’s prudent business
judgement may dictate.

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

During the period of time described in the preceding paragraph, Pacer shall
manage and operate the subject assets in its sole discretion, and subject only
to Pacer’s own business judgement; it being further and specifically stipulated
that Pacer owes no duty, whatsoever, to Cargo, either directly or indirectly,
arising from or arising out of, said activities beyond those duties imposed by
and described in the preceding paragraph.

 

TERM

The initial term of this agreement shall commence immediately and shall
terminate SIXTY (60) DAYS from the date hereof unless sooner terminated as
provided herein. This agreement shall be automatically renewed on the same terms
and conditions on a month to month basis thereafter unless terminated as
provided herein.

 

TERMINATION

Either Pacer or Cargo may terminate this agreement at any earlier date, in its
sole discretion, by giving the other party ten days written notice thereof.

 

BENEFIT

This agreement shall be binding upon and enure to the benefit of the parties
hereto and their respective heirs, successors assigns. This agreement shall not
be assigned by either party without prior written consent to the other party,
which consent shall not be unreasonable withheld.

 

MULTIPLE COUNTERPARTS

This agreement may be executed in any number of counterparts and by different
parties

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 



 

hereto and separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute but one and
the same agreement.

INTERPRETATION and CHOICE OF LAW

The headings of this agreement are inserted for convenience only and are not to
be considered in the interpretation of this agreement. They shall not in any way
limit the scope or modify the substance or context of any section of this
agreement. This agreement shall be governed by and construed in accordance with,
the laws of the State of New York, excluding any conflict of law rules requiring
application of the substantive of law of another jurisdiction.

Nothing contained in this agreement, whether expressed or implied, shall be
deemed to confer any rights or remedies (including without limitation third
party beneficiary rights) upon, or obligate either party, or any third party, or
entity.

The parties acknowledge that this agreement was initially prepared by Pacer
solely as a convenience and that all parties and their counsels hereto have read
and fully negotiated all of the language used in this agreement. The parties
acknowledge that because all parties had an opportunity for their counsel to
participate in negotiating and drafting this agreement, no rule of construction
shall apply to this agreement, which construes ambiguous or unclear language in
favor or against any party.

Each individual signing this agreement warrants that such execution has been
duly authorized by the party for which such individual is signing, that the
execution and performance of this agreement by such party has been duly
authorized by all application laws and regulations and all necessary corporate
action, if any, and that this agreement constitutes the valid and enforceable
obligation of such parties inaccordance with the terms of this agreement.

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

In witness whereof, the parties have caused this agreement to be duly executed
by their duly authorized representatives effective this 13th day of May, 2008.

 

 

By:

/s/ Scott Goodman, CEO

 

 

Scott Goodman, Chief Executive Officer

 

 

Cargo Connection Logistics Holding, Inc.

 

 

 

 

By:

/s/ Tina Vidal

 

 

Tina Vidal, Chief Executive Officer

 

 

PACER Logistics, LLC

 

 

 

 

 

 

 

 

 

 